DUFFY, District Judge,
dissenting:
I respectfully dissent. I share many of the concerns underlying the majority opinion in this ease, and I dissent because I view those concerns as beyond the scope of our review.
I.
The question before the court is whether the Trustees of the UMWA 1974 Pension Trust abused their discretion in denying Roger Sargent disability benefits because he was not working for a signatory employer at the time of his accident.
Simply stated, the Plan has no such requirement. The Plan’s eligibility requirements for a disability pension, as set forth in Article II.C. are:
A Participant who (a) has at least 10 years of signatory service prior to retirement, and (b) becomes totally disabled as a result of a mine accident ... shall, upon retirement ..., be eligible for a pension while so disabled. A Participant shall be considered to be totally disabled only if by reason of such accident such Participant is subsequently determined to be eligible for Social Security Disability Insurance Benefits ____
This court, in Lockhart v. UMWA 1974 Pension Trust, 5 F.3d 74 (4th Cir.1993), stated:
The award of benefits under any ERISA plan is governed in the first instance by the language of the plan itself. See Callahan v. Rouge Steel Co., 941 F.2d 456, 460 (6th Cir.1991) (most important factor in considering whether denial of benefits was arbitrary and capricious is the language of the plan); see also 29 U.S.C.A. § 1104(a)(1)(D) (West 1985 & Supp.1993) (trustees must discharge duties in accordance with documents and instruments governing the plan); 29 U.S.C. § 1102(a)(1), (b)(4) (1988) (benefit plans must be in writing and must specify the basis on which payments are to be made from the plan).
Id. at 78.
It is uncontroverted that Sargent was a Participant in the Plan, had at least 10 years *38of signatory service prior to his retirement, became totally disabled as a result of an accident while working in a mine (conceded during oral argument), and has been determined to be eligible for Social Security Disability Insurance Benefits. Accordingly, as per the clear and unambiguous language of the plan, Sargent qualifies for benefits.
The Trustees, however, rejected Sargent’s claim for benefits by interpreting the term “mine accident” to include only those accidents occurring at the mines of signatory operators. The Trustees undoubtedly have the power to define the term “mine accident” when a factual dispute exists as to how an employee was injured. For example, this court affirmed the Trustees’ denial of benefits to a mine worker who was run over by a railroad car on his way to work. Id. at 74. As the majority opinion correctly points out, the Trustees have been vested with authority to make such determinations.
However, this court stated in Davis v. Burlington Indus., Inc., that “[i]f the plan language is unambiguous, ... we would not defer to a contrary interpretation by the [trustees].” 966 F.2d 890, 895 (4th Cir.1992).
The Plan language at question is unambiguous, and under the facts of this case no interpretation is needed nor warranted. It is conceded that Sargent was injured by an accident in a mine. To allow the Trustees to then determine that a Participant who was injured while working in a mine was not injured as a result of a “mine accident” is, in my opinion, an abuse of discretion even under a deferential standard of review. See Lockhart, 5 F.3d at 78 (If the denial of benefits is contrary to the clear language of the plan, the decision will constitute an abuse of discretion.).
The Trustees have indeed been consistent in their position since the issuance of the Summary Plan Description (SPD) in 1974 requiring that a disabling mine accident must have occurred “while the person was employed in a classified job for a signatory employer.” This, however, begs the question because the SPD creates from whole cloth an additional requirement not found in the Plan document.
The courts are frequently beseeched by employees seeking benefits from ERISA plans to allow claims based on the claimants’ reliance upon summary plan descriptions when the language of the plans do not support their claims. Invariably, these claims are denied because the plan must control over the SPD. This case presents the unique situation wherein the claimant relies upon the clear language of the Plan, and the Plan administrators rely upon the SPD requirements.
As the majority opinion fully explains, there are many valid policy arguments to be made in support of an additional requirement, and the settlors of the Trust may have been wise to include such a requirement. The settlors addressed the interests of signatory employers by requiring at least ten (10) years service for such employers in order for a miner to become eligible for benefits. This demonstrates that the parties in drafting the plan contemplated how to protect the interests of signatory operators and could have inserted an additional requirement such as that imposed by the Trustees had they so desired.
The record below does not disclose, nor was counsel able to state at oral argument, how many claims of this type exist other than Sargent’s. While I suspect the number of totally disabled miners with ten (10) years of signatory service who were injured in a non-signatory mine is very limited, there is no way for this court to make that determination. Likewise, there is nothing in the record that allows this court to speculate about how many claims might be filed under provision II.D. of the Plan. The majority fears that enforcing the Plan as written may result in a multitude of payments to miners with less than ten (10) years of signatory service who meet the minimal qualifications of II.D. While the protection of trust assets is necessary and laudatory, the Trustees may not ensure the vitality of the trust by withholding benefits from those who clearly qualify under the'terms established by the settlors of the Plan.
The majority’s concerns are valid, but better left to the arm’s-length negotiations between the union and the mine operators. *39The Trust has been renewed several times since 1974 without addressing the difference in wording between the Plan drafted by the settlors and the SPD drafted by the Trustees. Since this is a case of first impression in this circuit, I would invite the parties to resolve this problem at the negotiation of the next renewal. Until they do so, I would enforce the plain language of the Plan.
II.
Finding that Roger Sargent qualifies under the Plan, I would respectfully reverse the judgment of the district court.
III.
I concur with the majority that the estoppel argument lacks merit.